Citation Nr: 0901074	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-32 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

This case was remanded by the Board in July 2008 for 
additional development.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's currently diagnosed bilateral hearing loss is 
related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in March 2005 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in March 
2006, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records and indicated 
private medical records have been obtained.  A VA fee-based 
examination was provided to the veteran in connection with 
his claim.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  For certain chronic disorders, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records include an October 1956 
separation medical examination report, in which the veteran's 
hearing was rated as 15 out of 15 on whispered voice testing, 
bilaterally.

After separation from military service, a November 1992 
private medical report stated that the veteran had a high 
frequency hearing deficit.

In the veteran's March 2005 Application for Compensation and 
Pension, the veteran reported that his bilateral hearing loss 
began in 1975.

In a February 2006 VA fee-based audiological examination, the 
veteran reported that his hearing loss began in 1966.  The 
report stated that the veteran reported being diagnosed with 
Ménière's disease.  The veteran reported that he experienced 
tinnitus which began 2 years before.  On audiological 
examination pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
100
100
LEFT
15
20
50
75
75

The average pure tone threshold was shown as 70 decibels in 
the right ear and 55 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 66 percent in 
the right ear and 72 percent in the left ear.  Accordingly, 
bilateral hearing loss is currently shown for VA purposes.  
38 C.F.R. § 3.385.  The examiner stated that "[n]otes 
included from the VA state that service records do not 
indicate hearing loss during active duty service, therefore 
service related noise exposure is not the likely etiology of 
hearing loss and tinnitus.  Hearing loss and tinnitus are 
more likely than not related to progressive disorder of 
Ménière's disease."

In a March 2006 notice of disagreement, the veteran reported 
that he first sought treatment for hearing loss in 1977.  He 
stated that internet articles stated that his symptoms were 
not consistent with Ménière's disease.

In a March 2006 statement in support of claim, the veteran 
stated that he visited a doctor in the 1970s for hearing 
loss.  The veteran stated that he was mis-diagnosed with 
Ménière's disease.

In an October 2006 appeal to the Board, the veteran stated

I would like to ask a simple question 
which I think could bear some credibility 
to my claim, are the[re] records in the 
VA that indicate if veterans like myself 
who were exposed to loud cannon fire have 
experienced hearing loss 10 to 15 years 
after discharge from the service.

In a transcript of an October 2008 hearing before the Board, 
the veteran initially stated that he did not have hearing 
loss until approximately 5 or 6 years after exposure to noise 
on military firing ranges and that it increased in severity 
over time.  Later, the veteran stated that he had bilateral 
hearing loss since the 1970s.  Finally, the veteran again 
stated that his hearing loss began in the mid-1960s.

An October 2008 letter from a private physician stated that 
the veteran

has been seen in my office on several 
occasions because of hearing loss.  He 
has a history of being exposed to loud 
gunfire during his time in the military 
service.  Since being released from the 
service, over the years he has 
experienced a hearing loss in both ears, 
which seems to be slightly increasing.  
The audiograms obtained during this time 
indicate a high frequency hearing loss 
compatible with exposure to extremely 
loud noises over a period of time.

The medical evidence of record does not show that the 
veteran's currently diagnosed bilateral hearing loss is 
related to military service.  The veteran's service medical 
records do not include any complaints or diagnoses of hearing 
loss.  While the veteran has a current diagnosis of bilateral 
hearing loss for VA purposes, there is no medical evidence of 
record that this was diagnosed prior to November 1992, 
approximately 36 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In addition, the veteran himself has repeatedly and 
consistently stated that his bilateral hearing loss began 
several years after military service, not during military 
service.  This time period has been variously reported to be 
as little as 5 years and as many as 20 years.  However, the 
veteran has been very clear in stating that it began after 
military service, not during military service.  Furthermore, 
even the shortest time period cited, 5 years, is well outside 
the period allowed for presumptive service-connection.  See 
38 C.F.R. §§ 3.307, 3.309.

Furthermore, there is no medical evidence of record which 
relates the veteran's currently diagnosed bilateral hearing 
loss to military service.  The October 2008 letter from a 
private physician simply stated that the veteran was exposed 
to loud gunfire during military service and then separately 
stated that his hearing loss was compatible with exposure to 
extremely loud noises over a period of time.  These 
completely separate statements, with no connecting language, 
are insufficient to qualify as an etiological opinion.  Even 
if the statements were sufficient, there is no evidence that 
the examiner was aware that the veteran claims his hearing 
loss began many years after separation from military service, 
or that his service medical records are negative for any 
complaints or diagnosis of hearing loss.  As such, the 
October 2008 letter from a private physician does not provide 
competent medical evidence sufficient to connect the 
veteran's currently diagnosed bilateral hearing loss to 
military service.  In contrast, the February 2006 VA 
fee-based audiological examination cited the lack of evidence 
in the veteran's service medical records and stated that the 
hearing loss was likely related to Ménière's disease.

The veteran claims that this diagnosis of Ménière's disease 
was incorrect and that his in-service noise exposure resulted 
in hearing loss which occurred after separation from military 
service.  However, the veteran's statements alone are not 
sufficient to prove that his currently diagnosed bilateral 
hearing loss is related to military service.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that his currently diagnosed bilateral 
hearing loss is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no competent 
medical evidence that relates the veteran's currently 
diagnosed bilateral hearing loss to military service.  As 
such, service connection for bilateral hearing loss is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence that relates the veteran's currently 
diagnosed bilateral hearing loss to military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


